                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

  BRYAN URQUHART,

                              Plaintiff,

  v.                                                   Case No. 18-CV-879-JPS


  CORY ROESELER and ADVANCED
  CORRECTIONAL HEALTHCARE, INC.                                        ORDER

                              Defendants.



        Plaintiff filed his pro se complaint in this case on June 8, 2018. (Docket

#1). He was permitted to proceed on an Eighth Amendment claim of

deliberate indifference to a serious medical need against Sheboygan County

Sheriff Cory Roeseler, in his official capacity, and Advanced Correctional

Healthcare, Inc. (“ACH”). (Docket #8). Specifically, Plaintiff claims that he

reported symptoms of a heart attack to correctional staff, nurses, and

mental health providers at the Sheboygan County Detention Center while

he was incarcerated there, but was told that he was not having a heart

attack. Id. at 3–4. He claims that he was, in fact, having myocardial

infarctions that went untreated until he was transferred to state prison. Id.

at 4.

        Now before the Court are two motions filed by Plaintiff: a motion for

the appointment of counsel (Plaintiff’s second such motion) and a motion

requesting that the Court review Plaintiff’s medical records in camera.

(Docket #29 and #30). Defendant ACH responded to Plaintiff’s motion

                                   Page 1 of 7
regarding medical records, arguing that Plaintiff’s request should be denied

and asking that the Court compel Plaintiff to sign authorization forms

allowing ACH to obtain his medical records. (Docket #31).

       The Court begins with consideration of the motion for in camera

review of Plaintiff’s personal health records. (Docket #30). Defendant ACH

has served on Plaintiff authorizations for the release of his health records,

which include Plaintiff’s psychological, behavioral, dental, and other

medical records From June 2017 to the present. (Docket #31 at 1). ACH

claims to need these records because they are necessary to the evaluation of

Plaintiff’s medical deliberate indifference claim. Id. at 1–2. Plaintiff objects

to the breadth of the records ACH seeks; he believes only medical and

optical records are relevant to this case. Id.; see also (Docket #29). ACH

responds that all of Plaintiff’s medical records are relevant to determine, for

example, whether he had any pre-existing conditions that could mimic the

symptoms of a heart attack. (Docket #31 at 2). Further, to the extent Plaintiff

seeks to recover for any emotional or psychological distress, he has placed

his mental health at issue. Id.

       Plaintiff’s motion for in camera review of his health records, (Docket

#30), will be denied. His medical records are highly relevant to his claim in

this case, both in terms of the claim’s merit and the question of damages.

See Walton v. Hendrickson, No. 17-CV-956-BBC, 2018 WL 5313917, at *1 (W.D.

Wis. Oct. 26, 2018). Plaintiff cannot expect to recover for a claim of medical

mistreatment without allowing ACH to review the available information

concerning his medical condition, treatment, and injuries. There is no

reason for the Court to view these records in camera before they are released

to ACH. The Court will, therefore, order that Plaintiff provide signed

                                  Page 2 of 7
release forms for his health records to ACH for the period from June 2017

to the present. Failure to do so will result in dismissal of this case.

       Next, on February 7, 2019, Plaintiff filed his second motion for

appointment of counsel. (Docket #29). His first motion was denied without

prejudice because he had not shown that he is incompetent to prosecute his

case himself. (Docket #23 and #25). In his second motion, Plaintiff explains

that a jailhouse lawyer from whom he received assistance at some point has

been transferred to a different institution. (Docket #29 at 1). He also claims

to have “memory retention issues” that developed after the incident alleged

in his complaint and “other health concerns.” Id. Plaintiff also expresses

frustration that Defendants have requested medical record release

authorization forms for what he believes are irrelevant records. Id. at 1–2.

Finally, Plaintiff complains that lawyers for one of the defendants has not

contacted him and he says he is “lost on procedure.” Id. at 2.

       Plaintiff’s motion will be denied. As the Court explained in its order

denying Plaintiff’s first motion for appointed counsel, Plaintiff has no

automatic right to court-appointed counsel in this civil case. James v. Eli, 889

F.3d 320, 326 (7th Cir. 2018). The Court will seek pro bono counsel to

represent a plaintiff if he: (1) he has made reasonable attempts to secure

counsel; and (2) “‘the difficulty of the case—factually and legally—exceeds

the particular plaintiff’s capacity as a layperson to coherently present it.’”

Navejar v. Iyiola, 718 F.3d 692, 696 (7th Cir. 2013) (quoting Pruitt v. Mote, 503

F.3d 647, 655 (7th Cir. 2007) (en banc)); see also 28 U.S.C. § 1915(e)(1).

       Plaintiff’s request falters on the second Pruitt step: whether the

difficulty of the case exceeds his capacity to coherently present it. This

assessment must be made in light of the particular capabilities and

                                  Page 3 of 7
circumstances presented by each pro se litigant. James, 889 F.3d at 326–27.

The Court of Appeals explains:

              The second step is itself grounded in a two-fold inquiry
       into both the difficulty of the plaintiff’s claims and the
       plaintiff’s competence to litigate those claims himself. The
       inquiries are necessarily intertwined; the difficulty of the case
       is considered against the plaintiff’s litigation capabilities, and
       those capabilities are examined in light of the challenges
       specific to the case at hand. Ultimately, the question is not
       whether a lawyer would present the case more effectively
       than the pro se plaintiff; if that were the test, district judges
       would be required to request counsel for every indigent
       litigant. Rather, the question is whether the difficulty of the
       case—factually and legally—exceeds the particular plaintiff’s
       capacity as a layperson to coherently present it to the judge or
       jury himself. Notably, this inquiry extends beyond the trial
       stage of the proceedings. The relevant concern is whether the
       plaintiff appears competent to litigate his own claims, given
       their degree of difficulty. This includes all of the tasks that
       normally attend litigation: evidence gathering, preparing and
       responding to motions and other court filings, and trial.

Id. (citations and quotations omitted). While courts need not address every

concern raised in a motion for appointment of counsel, they must address

“those that bear directly” on the individual’s litigation capacity. McCaa v.

Hamilton, 893 F.3d 1027, 1032 (7th Cir. 2018).

       The balancing contemplated in the second Pruitt step must also

incorporate the reality that district courts cannot be expected to appoint

counsel in circumstances which are common to all or many prisoners. See

Bracey v. Grondin, 712 F.3d 1012, 1017–18 (7th Cir. 2013); Pruitt, 503 F.3d 647,

656 (observing that the Seventh Circuit has “resisted laying down

categorical rules regarding recruitment of counsel in particular types of

cases”); Harper v. Bolton, 57 F. Supp. 3d 889, 893 (N.D. Ill. 2014). Doing so
                                  Page 4 of 7
would place untenable burdens on court resources. It would also turn the

discretion of Section 1915(e)(2) on its head, making appointment of counsel

the rule rather than the exception.

       Against this backdrop, the Court finds that Plaintiff has not

presented sufficient evidence or argument showing that he cannot litigate

this matter competently on his own. His claim that he is now without access

to a jailhouse lawyer is not sufficient to warrant appointed counsel. First,

even if this bald assertion is true, it does not appear to the Court that the

quality of Plaintiff’s filings has materially changed since Plaintiff lost his

advisor’s help. Plaintiff does not say exactly which filings were prepared

with and without the help of a jailhouse lawyer (something he should have

done if he expected to convince this Court to solicit a lawyer for him on this

basis), but all of his filings appear to be of similar quality. Second, Plaintiff’s

argument about his jailhouse lawyer is premised solely on Plaintiff’s belief

that someone trained in the law would do a better job than he, which the

Seventh Circuit has rejected as a reason for appointment of counsel. Pruitt,

503 F.3d at 655. Plaintiff’s lack of legal training, while unfortunate, brings

him in line with practically every other prisoner litigating in this Court.

Moreover, it is worth pointing out that unlike a non-prisoner pro se litigant,

who is generally a member of society with common demands upon his time

like work and family obligations, prisoners like Plaintiff have more than

sufficient discretionary time to attend to their litigation tasks and develop

their cases. Perhaps prison conditions are not ideal for that work, but the

time Plaintiff has available to do the work should considerably ease his

burden.



                                   Page 5 of 7
       As a litigant in this Court, Plaintiff is under an obligation to

familiarize himself with the relevant legal standards and procedural rules.

The Court assisted Plaintiff in this regard, as it does with all prisoner

litigants, by providing copies of the most pertinent federal and local

procedural rules along with its trial scheduling order. Thus, ignorance of

the law or court procedure is generally not a qualifying reason for

appointment of counsel. Moreover, Plaintiff’s contention that he is “lost on

procedure” has not, at this point in the case, been proven true. He has filed

several motions seeking relief from the Court, and he responded to

Defendants’ discovery requests with objections. In other words, based on

the information available to the Court, it does not appear that Plaintiff is

struggling to understand or comply with the rules of procedure to a

significant extent as compared to any other prisoner litigant.

       Finally, Plaintiff’s claimed lack of ability—relating to his legal novice

and memory problems—is not supported by any proof. That is, Plaintiff has

submitted no records or other evidence that he suffers from cognitive,

behavioral, or other limitations affecting his ability to present his arguments

in a cogent fashion. See Henderson v. Ghosh, 755 F.3d 559, 565 (7th Cir. 2014);

see also Walker v. Price, 900 F.3d 933, 940 (7th Cir. 2018) (noting that courts

should consider “any available evidence” of the prisoner’s literacy,

communication skills, education level, litigation experience, intellectual

capacity, or psychological history). His filings to date suggest that he has

no such limitation.

       Plaintiff’s arguments concerning his claims, his abilities, and his

circumstances, whether considered separately or as a whole, do not

convince the Court that counsel should be appointed to represent him at

                                  Page 6 of 7
this time. Thus, the Court will deny Plaintiff’s motion for appointment of

counsel.

      Accordingly,

      IT IS ORDERED that Plaintiff’s motion for in camera review of his

health records (Docket #30) be and the same is hereby DENIED. Within ten

(10) days from the entry of this Order, Plaintiff shall produce to Defendant

ACH signed authorization forms for the release of his health records from

June 2017 to the present; and

      IT IS FURTHER ORDERED that Plaintiff’s second motion for

appointment of counsel (Docket #29) be and the same is hereby DENIED

without prejudice.

      Dated at Milwaukee, Wisconsin, this 4th day of March, 2019.

                                  BY THE COURT:




                                  J.P. Stadtmueller
                                  U.S. District Judge




                                Page 7 of 7
